Citation Nr: 0809760	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2006, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

In January 2007, the Board remanded this case for further 
development.  The requested development was completed, and 
the case has been returned to the Board for further appellate 
consideration.

The Board notes that the veteran submitted new evidence in 
October 2007.  Through his representative, he waived his 
right to have this evidence initially considered by the 
originating agency.

The record reflects that the veteran was diagnosed with 
myositis ossificans of the right lower extremity at a March 
2003 VA examination and that an August 2007 VA examiner 
related this disability to the veteran's military service.  
In addition, an October 2004 VA outpatient treatment record 
indicates that the veteran has right sciatica, and his 
service medical records reflect that he sustained an injury 
to his sciatic nerve in October 1961.  In the Board's 
opinion, the record raises the issues of entitlement to 
service connection for myositis ossificans of the right lower 
extremity and service connection for right sciatica.  These 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a right hip disability.

2.  A chronic low back disability was not present within one 
year after the veteran's discharge from service, and the 
veteran's current low back disability is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in February 2005.  A letter mailed in September 2006 
provided him with notice regarding the initial-disability 
rating and effective-date elements of his claims.

Although these letters were sent after the initial 
adjudication of the claims, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined service connection is not warranted for the 
veteran's right hip or low back disability.  Consequently, no 
effective date or disability rating will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development of the record, 
the originating agency readjudicated the veteran's claims in 
September 2007.  There is no reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board notes that service medical records and pertinent VA 
and private medical records have been obtained.  The veteran 
also has been afforded VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
a right hip disability and a low back disability because they 
are related to active duty.  Specifically, he maintains that 
these disabilities were incurred or aggravated when he fell 
down a flight of stairs in October 1962.

Right Hip Disability

The preponderance of the medical evidence establishes that 
the veteran does not currently have a right hip disability.  
VA outpatient treatment records dated in February 2004 
include an impression of right hip degenerative joint disease 
(DJD) and an initial diagnostic impression of rule-out right 
hip pathology.  No definitive or clear diagnosis of a hip 
disorder was rendered at that time.  In addition, although 
subsequent records dated in August 2004 and May 2006 include 
assessments of right hip pain, they contain no diagnosis of a 
right hip disability.

The report of an August 2007 VA examination confirms that the 
veteran does not have a current right hip disability.  A 
contemporaneous X-ray study revealed that there were no bone 
or joint abnormalities in the veteran's right hip and that 
the soft tissues were unremarkable.  After performing a 
physical examination and reviewing the available medical 
records, the VA examiner diagnosed a normal right hip.

The Board notes that the August 2007 VA examiner also 
diagnosed a history of slipped capital epiphysis hip based on 
his review of the veteran's service medical records.  
However, no current diagnosis of a right hip disability 
pertaining to slipped capital epiphysis hip was rendered.  
The examiner pointed out that this disorder does not occur in 
adulthood because the growth plates have already closed.

The Board acknowledges the veteran's complaints of long-
standing pain in his right hip.  However, pain alone, without 
a diagnosis of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); see also, Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Since the preponderance of the medical evidence 
demonstrates that the veteran does not have a current right 
hip disability, his claim for service connection must be 
denied.

Low Back Disability

Service medical records show that the veteran reported no 
complaint and received no medical treatment related to his 
low back in service.  A September 1963 report of medical 
examination performed prior to his release from active duty 
notes no low back problems.

The first diagnosis of a low back disability was rendered at 
a March 2003 VA examination.  An X-ray study revealed mild to 
moderate osteoarthritis of the vertebrae and degenerative 
changes of the facets.  The veteran subsequently was 
diagnosed with chronic lower back pain, secondary to 
degenerative joint disease and leg length discrepancy, in an 
October 2004 VA outpatient treatment record.  Additional VA 
outpatient treatment records and a November 2004 private 
physical therapy record include numerous assessments of 
chronic low back pain.

Pursuant to the Board's January 2007 remand instructions, the 
veteran was afforded a VA examination in August 2007 to 
determine the nature and of etiology of his low back 
disability.  Based on the results of a physical examination 
and an X-ray study, the examiner diagnosed disc disease at 
L3-L4, mild to moderate osteoarthritis of the vertebrae, and 
degenerative changes of the facets.  The examiner was asked 
to state an opinion with respect to medical nexus and opined 
that it was less likely as not that the diagnosed 
disabilities were related to service.  He explained that 
there was no evidence of complaints or treatment related to a 
back condition during active duty or after the veteran's 
release from active duty.

There is no medical opinion of record that refutes the VA 
examiner's opinion, although the veteran repeatedly has 
expressed his belief that his current low back disability is 
related to his in-service fall.  He argued in the October 
2004 substantive appeal that his low back disability was 
misdiagnosed as a right hip disability in service.  He also 
testified in October 2006 that his private doctor diagnosed 
arthritis of the lower back between six and 12 months after 
his release from active duty and related this condition to 
service.  However, the veteran acknowledged at the October 
2006 hearing that medical records from his private physician 
are unavailable and that there are no other medical evidence 
to support an earlier diagnosis of a low back disability.  
Moreover, despite his belief that his low back disability was 
misdiagnosed in service, the veteran, a lay person with no 
medical training, is not qualified to render an opinion 
concerning medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran also argued at the October 2006 hearing and in 
March 2004 and October 2007 statements that his back was 
normal before he fell in service and that he has experienced 
chronic and increasing back pain since the fall.  The Board 
acknowledges that the veteran is competent to report 
observable symptomatology, such as his chronic low back pain.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
these statements do not constitute competent medical nexus 
evidence that could refute the opinion of the VA examiner 
because they are offered by a lay person with no medical 
training who is not qualified to render an opinion concerning 
medical causation.  See, again, Espiritu, 2 Vet. App. at 494.

While the veteran clearly has a current low back disability, 
there is no competent medical evidence of such a disability 
until 2003, approximately four decades after service.  As 
noted above, there is no medical evidence of record that 
could be used to establish an earlier diagnosis of a low back 
disability or that contradicts the VA examiner's opinion that 
it is less likely than not that his disability is related to 
service.  Accordingly, the Board concludes that a 
preponderance of the evidence weighs against this claim and 
that service connection for a low back disability is not 
warranted.


ORDER

Service connection for a right hip disability is denied.

Service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


